Citation Nr: 1437451	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  11-02 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1968 to December 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Winston -Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In January 2014, the case was remanded for additional development.  

A claim of service connection for Parkinson's disease as due to Agent Orange exposure was received in July 2013.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's service-connected disabilities (bilateral hearing loss rated 50 percent; adjustment disorder with depressed mood rated 50 percent; diabetes mellitus to include pseudophakia rated 20 percent; tinnitus rated 10 percent; and residual scar of the right ear rated 0 percent) are rated 80 percent, combined, and are shown to render him unable to maintain substantially gainful employment.


CONCLUSION OF LAW

The schedular requirements for TDIU are met; a TDIU rating is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claim.  However, inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Veteran contends that he is unable to work due to his service-connected disabilities.  He further contends he cannot work because he is confined to a wheelchair.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran's service-connected disabilities include bilateral hearing loss rated 50 percent; adjustment disorder with depressed mood rated 50 percent; diabetes mellitus with pseudophakia rated 20 percent; tinnitus rated 10 percent; and a right ear scar rated 0 percent.  The combined rating is 80 percent.  Thus, the schedular requirements for a TDIU rating are met.  The question remaining is whether the Veteran's service-connected disabilities (alone) render him incapable of participating in substantially gainful occupation.  

In his claim for a TDIU rating, received in August 2009, the Veteran noted that he stopped working in January 2007.  Before that he was working in quality control.  His application also notes that he completed a year of college.   

Social Security Administration (SSA) records show the Veteran was found disabled by SSA from December 2006 due to a primary diagnosis of discogenic and degenerative disorders of the back, with a secondary diagnoses of obesity and other hyperalimentation.  The Veteran's back disability and obesity are not service-connected.   

On October 2009 VA psychiatric examination, the examiner opined that, given the current level of anxiety and depression, even if the Veteran was physically able to work, he would have mild to moderate impairment in occupational reliability and productivity.  

Witness statements detail that the Veteran's wife is required to take care of him 24 hours a day because he requires her help to groom, dress, feed, and open pill bottles.  

On March 2014 general medical examination, each of the Veteran's service connected disabilities (bilateral hearing loss, tinnitus, diabetes mellitus to include pseudophakia, adjustment disorder with depressed mood, and residual scar of the right ear) was assessed to determine the effect each has on his employability.  It was determined that the Veteran's right ear scar is asymptomatic and would not affect physical or sedentary employment.  His diabetes with pseudophakia, was determined to be such that he would be able to perform physical and sedentary employment if he was allowed to eat when needed to avoid hypoglycemia and restricted from working barefoot (due to sensory loss that could cause injury to his feet).  His bilateral hearing loss and tinnitus were determined to alone not be barriers to a wide range of employment settings, although the hearing loss would cause some problems in employment.  The examiner opined the Veteran may have trouble working in noisy environments or in environments that require him to use non face-to-face communication equipment, or in jobs that require a great deal of attention to high pitched sounds.  

The adjustment disorder with depressed mood was noted to be such that although the Veteran could work, he would experience mild to moderate impairment due to concentration problems and irritability issues (to include working with others).  It was noted that his depressed, anxious and irritable mood, reduced motivation, sleep problems, distractibility, mild memory loss, and feelings of worthlessness would be expected to cause mild to moderate impairment in his ability to maintain task persistence and pace, and thus complete work in an efficient, organized, and timely manner.  Additionally, poor concentration, mild memory loss, and sleep problems would be expected to cause mild to moderate impairment in his ability to maintain focus, attend to details, and to understand and retain instructions, and may therefore increase his risk of making mistakes.  Depressed, anxious, and irritable mood would be expected to cause moderate impairment in his ability to work cooperatively and effectively with supervisors, co-workers and the public.  The examiner concluded that the Veteran would be expected to have greater difficulty in an occupational setting in which he would have to interact with the public or with several co-workers.  He would perform better in a position with relatively limited interactions with others, with minimal distractions, and relatively routine and focused responsibilities.  The examiner agreed that a part time job might afford the Veteran flexibility and minimize stress which might exacerbate his depressive symptoms.  

The Board finds particularly noteworthy in the reports of these various examinations the limitations related to the Veteran's service-connected psychiatric disability.  The examiner suggested part-time employment.  It was noted that the Veteran was impaired for work with others, had limited focus, was prone to make mistakes, and would have problems with task persistence, pace and job completion.  Such limitations do not suggest any significant remaining employment potential.  Add to that the limitations from a fairly severe level of hearing loss and from the Veteran's diabetes and complications, and the Board finds that the Veteran is rendered effectively unemployable for any regular employment even disregarding the effects of his back disability.  

Resolving any remaining reasonable doubt regarding degree of disability/impairment in the Veteran's favor, as required, the Board finds a TDIU rating is warranted.


ORDER


A TDIU rating is granted, subject to the regulations governing payment of monetary awards.


____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


